IN THE UNITED STATES DISTRICT COURT ILED
FOR THE DISTRICT OF MONTANA Hod
BILLINGS DIVISION spr 0 & 200

Clerk, U S District Court
District Of Montana

 

 

Billings
DYLAN PATRICK CURTIN,
CV 19-135-BLG-SPW

Plaintiff,

VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS

LYNN GUYER; ATTORNEY AND
GENERAL OF THE STATE OF RECOMMENDATIONS
MONTANA,

Defendants.

 

The United States Magistrate Judge filed Findings and Recommendations on
February 18, 2020. (Doc. 8.) The Magistrate recommended denying Curtin’s
habeas petition without prejudice. (Doc. 8 at 5.)

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendations. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).
After reviewing the Findings and Recommendations, the Court does not find
that the Magistrate committed clear error. Curtin failed to exhaust his state court
remedies before filing the instant petition. See 28 U.S.C. § 2254(b)(1)(A).
Moreover, Curtin has not made a “substantial showing of the denial of a
constitutional right,” 28 U.S.C. § 2253(c)(2), and reasonable jurists would find no
basis to encourage further proceedings, Gonzalez v. Thaler, 565 U.S. 134, 141

(2012). Accordingly,

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 8) are ADOPTED IN FULL.

IT IS FURTHER ORDERED:

1. Curtin’s Petition (Doc. 1) is DISMISSED without prejudice as

unexhausted.

2. The Clerk of Court is directed to enter judgment of dismissal.

3. A certificate of appealability is DENIED.

Se
DATED this _ day of April, 2020.

Larne 2 LAeaea

SUSAN P. WATTERS
United States District Judge
